Case 1:19-cv-01833-KAM-CLP Document 2 Filed 03/29/19 Page 1 of 6 PageID #: 27




                                                           19cv1833




                                            Douglas C. Palmer
                                            D


   3/29/2019                                  /s/Priscilla Bowens
Case 1:19-cv-01833-KAM-CLP Document 2 Filed 03/29/19 Page 2 of 6 PageID #: 28
Case 1:19-cv-01833-KAM-CLP Document 2 Filed 03/29/19 Page 3 of 6 PageID #: 29




                                                          19cv1833




                                            Douglas C. Palmer
                                            D


   3/29/2019                                 /s/Priscilla Bowens
Case 1:19-cv-01833-KAM-CLP Document 2 Filed 03/29/19 Page 4 of 6 PageID #: 30
Case 1:19-cv-01833-KAM-CLP Document 2 Filed 03/29/19 Page 5 of 6 PageID #: 31




                                                            19cv1833




                                             Douglas C. Palmer
                                             D


   3/29/2019                                  /s/Priscilla Bowens
Case 1:19-cv-01833-KAM-CLP Document 2 Filed 03/29/19 Page 6 of 6 PageID #: 32
